DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-14 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 9 is directed to a method and independent claim 17 is directed to a computer program, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 9 recites a method for conducting general business interactions of sales activities through authorizing a purchase by allowing the purchase of a product from a vending machine when payment for said product has been authorized.  Specifically, the claims recite:
A remote vending method, comprising: receiving, by a hardware controller of a vending machine located in a vehicle, a user input identifying a product from a user inside of the vehicle; determining, by the hardware controller of the vending machine, the product is not available within the vending machine while the user is inside of the vehicle; determining, by the hardware controller of the vending machine, a current location of the vending machine; sending, by the hardware controller of the vending machine, a request …; determining, by the hardware controller of the vending machine, a vending location for a store from among the list of stores where the product is available based on …; modifying, by the hardware controller of the vending machine, the route to the final destination …, wherein modifying the route comprises: rerouting the route to stop at the vending location before reaching the final destination for the user; and providing information about the modified route to a driver of the vehicle; receiving, by the hardware controller of the vending machine, payment card information for a payment card; sending, by the hardware controller of the vending machine, an authorization request to a remote server, …; receiving, by the hardware controller of the vending machine, an approval message that authorizes the purchase of the product…; generating, by the hardware controller of the vending machine, an authorization token that authorizes a purchase to retrieve the products from the store at the vending location; and69224380ATTORNEY DOCKET NO.:PATENT APPLICATION090278.0166USSN 16/413,359 5outputting, by the hardware controller of the vending machine, the authorization token.

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for sales activities through authorizing a purchase which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).  Claim 9 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements or structure beyond the use of a computer (or generic computer components being used in their ordinary capacity such as hardware controller, vending machine and remote server) as a tool in claim 9 to perform the functions of receiving, identifying, determining, sending, modifying, rerouting, providing, generating and outputting as claim 9 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a hardware controller, vending machine and remote server in claim 9 merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment.  Specifically, the hardware controller, vending machine and remote server performs the steps or functions of sales activities through authorizing a purchase.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer (or generic computer components being used in their ordinary capacity such as hardware controller, vending machine and remote server) performing functions of receiving, identifying, determining, sending, modifying, rerouting, providing, generating and outputting that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional elements of hardware controller, vending machine and remote server to perform the steps of receiving, identifying, determining, sending, modifying, rerouting, providing, generating and outputting amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions for sales activities through authorizing a purchase.  As discussed above, taking the claim elements separately, hardware controller, vending machine and remote server perform the steps or functions of sales activities through authorizing a purchase. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for sales activities through authorizing a purchase. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Independent claim 17 describes a computer program performing functions of storing, receiving, identifying, determining, sending, modifying, rerouting, providing, generating and outputting relating to authorizing a purchase without additional elements beyond generic computer components such as a non-transitory computer readable medium, processor, device and remote server that provide significantly more than the abstract idea of commercial interactions for sales activities through authorizing a purchase as noted above regarding claim 9.  
Dependent claims 10-14 and 18 further describe the abstract idea of commercial interactions for sales activities through authorizing a purchase. These dependent claims do not include additional elements to perform their respective functions of outputting, printing, sending, modifying, determining and comparing beyond the generic computer components of a user device, hardware controller, vending machine and device and as disclosed in their respective independent claims that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claims 9, or 17 also renders dependent claims 10-14 and 18 as not patent eligible.

Allowable Subject Matter
Claims 1-6 are allowed.  The amended claim limitations of independent claim 1: “…wherein the vending location is within the first predetermined radius along the route to the final destination for the user and outside of a second predetermined radius of the current location of the vending machine; modify the route to the final destination for the user to include a waypoint for the vending location while the user is inside of the vehicle, wherein modifying the route comprises: rerouting the route to stop at the vending location before reaching the final destination for the user…” are not taught by prior art.  While Randisi teaches modifying a route/ rerouting a vehicle with a vending machine within said vehicle if a certain product desired by a user is not available within said vending machine, Randisi does not teach that said modifying a route/ rerouting is executed while said user is inside of the vehicle.  Any modifying of a route/ rerouting taught by Randisi is done before the user is inside of the vehicle.  Although Sharp teaches vending products or services through multiple means including an on-board vehicle graphical user interface, Sharp does not teach that said vending function results in modifying a route/ rerouting said vehicle.  Further, while Baren teaches vending products to users through a vending machine within a vehicle and also allows for said users to make additional stops during a ride in said vehicle for products located outside of said vehicle, said additional stops require acceptance by the ride provider before the vehicle arrives at the location of the user, thereby showing this step as occurring before the user is inside of the vehicle.  While Randisi and Baren both teach using threshold distances between users and vehicles with products desired by said users, neither Randisi nor Baren teach that the vending location is… outside of a second predetermined radius of the current location of the vending machine… while the user is inside the vehicle.

Response to Remarks
Applicant's remarks filed 02/07/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 112:  
In consideration of the amendments to claim 9, the rejection under 35 U.S.C. § 112 is withdrawn.  There is now proper antecedent basis in the limitations of said claim.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in independent claims 9 and 17 as incorporating specific hardware structure so that said claims amount to significantly more than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  Independent claims 9 and 17 do not specifically mention any particular structure beyond generic computer components being used in their ordinary capacity such as hardware controller, vending machine, remote server, non-transitory computer readable medium, processor and device to facilitate the functions of storing, receiving, identifying, determining, sending, modifying, rerouting, providing, generating and outputting in the methods of the claims and are therefore not significantly more than an abstract idea.  Dependent claims 10-14 and 18 also do not show significantly more than an abstract idea as noted above.

In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-6, 9-14 and 17-18, the rejection under 35 U.S.C. § 103 is withdrawn.  
The amended claim limitations of independent claims 1, 9 and 17: “…wherein the vending location is within the first predetermined radius along the route to the final destination for the user and outside of a second predetermined radius of the current location of the vending machine; modify the route to the final destination for the user to include a waypoint for the vending location while the user is inside of the vehicle, wherein modifying the route comprises: rerouting the route to stop at the vending location before reaching the final destination for the user…” are not taught by prior art.  
Neither Randisi, Sharp nor Baren teach route modification of a vehicle to a vending location within a first radius along the route and beyond a second radius of the current location of a vending machine while a user is inside the vehicle.  The prior art of record, as well as the other references considered during the course of examination teach that any route modification is done before the user is inside the vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687